                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                  1:18-cv-90-FDW

KAYIE SHAUNE WRIGHT,                      )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                           ORDER
                                          )
KENNETH E. LASSITER, et al.,              )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on the North Carolina Department of Public Safety’s

(“NC DPS”) Sealed Notice, (Doc. No. 23), informing the Court that, with regards to Defendant

FNU Hudson, it has been unable to identify the individual whom Plaintiff wishes to sue.

       Plaintiff is instructed to file a Notice within ten (10) days of this Order providing any and

all information about FNU Hudson to assist NC DPS to identify the individual against whom

Plaintiff intends to proceed. Plaintiff is cautioned that failure to comply may result in dismissal of

the claims against FNU Hudson without further notice.

       NC DPS shall file a Waiver of Service or a Notice pursuant to Local Rule 4.3(b) for

Defendant Hudson within ten (10) days after Plaintiff’s Notice is filed.

       IT IS THEREFORE ORDERED that:

       (1)     Plaintiff is instructed to file a Notice within ten (10) days of this Order providing

               any and all information about FNU Hudson to assist NC DPS to identify the

               individual against whom Plaintiff intends to proceed. Plaintiff is cautioned that

               failure to provide this information may result in dismissal of the claims against

               FNU Hudson without further notice.

                                                  1
(2)   NC DPS shall file a Service Waiver or Notice pursuant to Local Rule 4.3(b) as to

      Defendant Hudson within ten (10) days after Plaintiff’s Notice is filed.



                                      Signed: October 11, 2018




                                       2
